Case 4:20-cv-04028-SOH-BAB Document 8                Filed 04/15/20 Page 1 of 2 PageID #: 23



                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

 AMANDA CAROL WILLIS                                                                PLAINTIFF

 v.                                     Civil No. 4:20-CV-04028

 INVESTIGATOR JOEY DAVIS                                                         DEFENDANT


                                               ORDER

        Plaintiff Amanda Carol Willis filed this action pro se pursuant to 42 U.S.C. § 1983 on

March 30, 2020. (ECF No. 1). Her application to proceed in forma pauperis was granted the same

day. (ECF No. 3). On April 2, 2020, the Court ordered Plaintiff to file an Amended Complaint to

clarify her claims against Defendant Joey Davis. (ECF No. 6). On April 15, 2020, Plaintiff filed

a Motion to Voluntarily Dismiss this case without prejudice. (ECF No. 7). In the motion Plaintiff

states “I am also requesting no more funds be taken out of my inmate account…” Id.

        The Clerk is DIRECTED to treat Plaintiff’s motion (ECF No. 7) as a notice of voluntary

dismissal pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure and dismiss this

case without prejudice.

        Plaintiff is advised under the Prison Litigation Reform Act the entire filing fee for this

lawsuit was due in full once the case was filed with the Court. 28 U.S.C. § 1915; In Re Tyler, 110

F.3d 528 (8th Cir. 1997). Accordingly, the funds from Plaintiff’s inmate account will continue to

be withdrawn until the filing fee is paid in full.


        IT IS SO ORDERED this 15th day of April 2020.

                                                     /s/   Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     UNITED STATES MAGISTRATE JUDGE
Case 4:20-cv-04028-SOH-BAB Document 8   Filed 04/15/20 Page 2 of 2 PageID #: 24
